DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 26 November 2021.
Claims 1 and 4-15 are currently pending and being examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over JPH01226535 in view of Russell (US 4,330,288).

Claims 1 and 12, JPH01226535 teaches an opening assembly for bags housing containers for pharmaceutical use (“the automatic bag opening machine of the present invention can also be used with confidence in the field numbers of food and pharmaceutical manufacturing” ¶[0001]), comprising: at least one clamping mechanism (holding device 2 includes first holding plate 21, second holding plate 22, and third holding plate 23) for clamping a portion of said bag (see Fig. 2 showing 21 and 22 clamping portions of bag 1) and at least one cutting element (cutter 5), wherein said clamping mechanism is arranged to clamp together sections of opposing sheets (see Fig. 2 showing 21 and 22 holding opposing sides of the bag 1) of said bag which are spaced apart with respect to an end flap of the bag (upper edge of bag 1 is held by clamp 3 and spaced apart from the opposing sheets held by 21 and 22) and in that said at least one cutting element is arranged and configured for the trimming and the separation of said end flap protruding with respect to said sections of said opposing sheets of said bag mutually clamped together by said clamping mechanism (“As shown in FIG. 1 and FIG. 2, a holding device 2 for keeping the bag in an upright and inverted state, a clamp 3 for gripping an upper edge of the bag, a vibrating table 4, and a cutter 5 for cutting a bag sticking portion.” ¶[0001]). 
gripping mechanism (3) equipped with at least one clamping jaw (3) for gripping said end flap of the bag (“clamp 3 for gripping an upper edge of the bag” ¶[0001]), said bag (1) hanging from the at least one jaw of the gripping mechanism (see Fig. 2 showing the bag 1 hanging below clamp 3).
JPH01226535 does not expressly teach gripping mechanisms associated with a transport device. 
However, Russell teaches gripping mechanisms (paddle assembly 44; Fig. 1) associated with a transport device (“the mechanism 38 for turning and opening the pouches 21 comprises several (e.g., eighteen) paddle assemblies 44 which move in an endless path about the pouches 21” col. 5 l. 35-38).


Claim 5, JPH01226535 and Russell teach the opening assembly according to claim 1, wherein said transport device (Russell: 38) has a closed loop configuration (Russell: see Fig. 1 showing 38 is a closed loop configuration) and is driven by an automatic drive unit connected to a control and management processor (Russell: col. 6 l. 38-50). 

Claim 6, JPH01226535 and Russell teach the opening assembly according to claim 1, wherein said cutting element (JP: 5) is arranged between said gripping mechanisms (JP: 3) and said clamping mechanism (JP: 21 and 22), when the end flap is separated from said sections of opposing sheets clamped by the clamping mechanism (JP: see Fig. 2 showing this arrangement) . 

Claim 7, JPH01226535 and Russell teach the opening assembly according to claim 1, wherein said clamping mechanism (JP: 21 and 22) is integral with a movable terminal end of a manipulator (JP: reversing means 7).

Claim 8, JPH01226535 and Russell teach the opening assembly according to claim 7, wherein said manipulator (JP: 7) is an anthropomorphic-type robot (JP: “The automatic bag-opening machine of the present invention is a bag-opening machine for automatically opening the bag 1 filled with the powder and taking out the contents.” ¶[0001]). 

Claims 13, JPH01226535 and Russell teach the method according to claim 12, further comprising the step of aligning the portion of bag clamped by said clamping mechanism (JP: 21 and 22) at a subsequent operating station (JP: Fig. 3 shows two distinct operating stations where the bag is clamped by 21 and 22). 

Claim 14, JPH01226535 and Russell teach the method according to claim 12, wherein the clamping of the bag with the clamping mechanism keeps said sections of opposing sheets clamped together, so that the containers placed (JP: 21, 22, and 23) in side of the bag remain isolated from the outside environment even after trimming (JP: see Fig. 2 showing the portion below the cutter 5 is held by 21 and 23 isolating the contents from the outside environment). 

Claim 15, JPH01226535 and Russell teach the opening assembly according to claim 7, wherein said manipulator (JP: 7) comprises a base (JP: 26 is located at a base of 7 and supports the bag during cutting, see Fig. 2) for supporting the bag when the cutting element (JP: 5)  trims said end flap hanging from the at least one gripping jaw of the gripping mechanism (JP: 3). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JPH0226535 in view of Russell (US 4,330,288), further in view of Trebbi (US 8,613,584).

Claim 4, JPH01226535 and Russell teach the opening assembly according to claim 1, wherein said transport device (Russell: 38). 
JPH01226535 and Russell does not expressly teach a proximal section arranged in a first zone and a distal section arranged in a second zone, wherein the first zone has a higher contamination class and a higher ambient pressure than the second zone. 
However, Trebbi teaches a proximal section arranged in a first zone and a distal section arranged in a second zone, wherein the first zone has a higher contamination class and a higher ambient pressure than the second zone (“The chamber 2 is provided with at least a communication chamber 6, a so-called transferring bush, which connects said chamber 2 to a service room 7 that has a non-controlled atmosphere or anyway a contamination class that is less or more approximate that that of the processing chamber 2.” col. 4 l. 63-67).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of JPH01226535 and Russell, by having different contamination zones, as taught by Trebbi, for maintaining a level of contamination in varying zones to protect the sterility of 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0226535 in view of Russell (US 4,330,288), further in view of Trebbi (US 8,613,584).

Claim 9, JPH01226535 and Russell teach the opening assembly according to claim 7, wherein said manipulator is movable, by keeping said sections of said opposing sheets clamped together with said clamping mechanism, between at least two end configurations, a first configuration wherein the bag is removed from said transport device for the clamping of said opposing sheets with said clamping mechanism, and a second configuration (JP: see Fig. 3 showing a first configuration in dotted lines and a second configuration in solid lines). 
JPH01226535 and Russell does not expressly teach an opening defined on a separation wall separating a zone from a compartment with a higher contamination class and higher ambient pressure compared to the first zone. 
However, Trebbi teaches an opening defined on a separation wall separating a zone from a compartment with a higher contamination class and higher ambient pressure compared to the first zone (“The chamber 2 is provided with at least a communication chamber 6, a so-called transferring bush, which connects said chamber 2 to a service room 7 that has a non-controlled atmosphere or anyway a contamination class that is less or more approximate that that of the processing chamber 2.” col. 4 l. 63-67).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of JPH01226535 and Russell, by having different contamination zones, as taught by Trebbi, for maintaining a level of contamination in varying zones to protect the sterility of products during packaging and only exposing the products to levels at the appropriate time during the process. (Trebbi col. 1 l. 21-58)

Claim 10, JPH01226535, Russell, and Trebbi teach the opening assembly, according to claim 9, wherein in said first zone, there is arranged at least one dispenser of a gas flow intended to flow over the proximal section of said transport device, said bag transported along said end section and said manipulator located in the first zone (Trebbi: “The asepsis and/or sterility of the processing environment is ensured by the cleanliness and sterility of each component and element contained inside the cleanroom, and by the presence of a suitable one-way flow of sterile air filtered by suitable absolute (HEPA) filters. The one-way air flow consists of threads of sterile air that move in the same direction almost parallel to one another, at substantially the same speed, in such a way as to create an even air current without turbulence. The air flow descending from top to bottom forms a front of sterile air that drags away any contaminating particles present and prevents them from rising again from the bottom of the chamber.” col. 1 l. 59-col. 2 l. 3). 

Claim 11, JPH01226535, Russell, and Trebbi teach the opening assembly according to claim 10, wherein said gas flow is of the laminar type (Trebbi: col. 1 l. 59-col. 2 l. 3). 

Response to Arguments
Applicant's arguments filed 26 November 2021 have been fully considered but they are not persuasive.
Applicant’s Arguments:
(1) “The Office Action equates the clamp 3 taught by JP '535 with one of the claimed gripping mechanisms. JP '535 fails, however, to teach or suggest that the clamp 3 is equipped with at least one gripping jaw for gripping an end flap of one of the bags 1, the bag 1 hanging from the at least one gripping jaw, as would be required to reach amended independent claim 1. Instead, as illustrated in FIGS. 2 and 3 of JP '535, the bag 1 always rests on the vibrating table 4, regardless of whether the bag 1 is in the upright position (FIG. 2) or the upside-down position (FIG. 3). As such, the bag 1 does not ever hang from the clamp 3.” (Remarks p. 7)
(2) “Moreover, one of ordinary skill in the art would not have been motivated to modify JP '535 with Russell as the Office Action proposes to do in order to reach amended independent claim 1 (particularly gripping mechanisms associated with a transport device). First, JP '535 and Russell have very different objects. In particular, JP '535 teaches opening bags that are filled with a product and sealed, whereas Russell teaches opening pouches to allow their subsequent filling. Second, the mechanism of 
Examiner’s Response: 
(1) JP ‘535 does teach that the bag does hang from the clamp. As shown in Fig. 2, when the clamp 3 grips the bag 1 the bag is hanging below it in a tear drop shape, showing that the contents have settled to the bottom due to the bag hanging from the clamp 3. The fact that there is a table 4 is irrelevant because the bag is being hung from the clamp 3 and performs the functions of Claim 1.  
(2) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Russell was merely used to teach a transport system within the packaging art for gripping a plurality of packages to increase production time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731 
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731